Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1-16, none of the references, alone or in combination, discloses an optical deflection element comprising: a substrate that is transparent to laser light, the substrate having an incidence plane which the laser light enters and an emission plane from which the laser light, which has entered the incidence plane and transmitted through the substrate, exits; and three or more electrodes arranged on the substrate at first intervals in a first direction, the electrodes allowing a surface acoustic wave having a first wavelength to be generated in the substrate by applying a voltage thereto, wiring being provided such that a voltage is selectively applied to the electrodes at an interval between at least two electrodes, and the electrodes allowing a surface acoustic wave having a second wavelength other than the first wavelength to be generated in the substrate by applying a voltage selectively at electrode intervals other than the first intervals.
Regarding claim 17 and 18, none of the references, alone or in combination, discloses an optical deflection element comprising: a substrate that is transparent to laser light, the substrate having an incidence plane which the laser light enters and an emission plane from which the laser light, which has entered the incidence plane and transmitted through the substrate, exits; and three or more electrodes configured to allow a surface acoustic wave having a first wavelength to be generated in the substrate by applying a voltage to at least two electrodes arranged on the substrate at first intervals in a first direction and to allow a surface acoustic wave having a second wavelength other than the first wavelength to be generated in the substrate by applying a voltage at least two electrodes arranged on the substrate at intervals other than the first intervals in the first direction.

Most Pertinent Prior Arts:
US 2017/0356796

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262. The examiner can normally be reached on Mon - Fri, 6AM – 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486